Citation Nr: 1741645	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease.

2.  Entitlement to service connection for transient ischemic attack/stroke.

3.  Entitlement to an earlier effective date prior to August 5, 2013 for the grant of service connection for coronary artery disease with atherosclerotic heart disease and myocardial infarction.

4. Entitlement to an increased compensable evaluation for coronary artery disease with atherosclerotic heart disease and myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.

In November 2013 the Board remanded the Veteran's claim to afford him a Board hearing.  That hearing, in which the Veteran provided sworn testimony in support of his claim, was held in October 2014.  The hearing transcript has been associated with the file and has been reviewed.  In February 2017 the Veteran was notified that the Veterans Law Judge who held the hearing is no longer with the Board.  He was informed that he could request a new hearing.  He has not done so.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his kidney disease either onset in service or was caused by rhabdomyolysis incurred in service or nonsteroidal anti-inflammatory drugs (NSAID) taken while in service and after service for service-connected disabilities.

A VA opinion was obtained in May 2012 as to the etiology of the Veteran's kidney disease.  The examiner opined that it is less likely than not the result of a service-connected condition, explaining that there are no available pertinent in-service medical records referencing NSAID use.  The examiner also stated that post-service records indicate the Veteran stopped use of NSAIDs in 1986.

The Board notes that the May 2012 VA examiner indicated that he had reviewed the Veteran's claims file, while also indicating that the Veteran's service treatment records were not included in the file for review.  In fact, the Board finds that a review of the Veteran's service treatment records do show that the Veteran was prescribed Motrin, Indocin, and Naprosyn in service.  Further, post-service treatment records indicate the Veteran continued to take NSAIDs after 1986.  For example, a September 1997 private medical examination states that the Veteran takes Naprosyn as needed.  A November 2005 VA treatment record indicates that the Veteran was prescribed a liquid suspension of ibuprofen.  A February 2006 treatment record states that the Veteran takes ibuprofen.

At his October 2014 Board hearing, the Veteran testified that he continued taking NSAIDs for pain after service and did not stop taking them until 2006.

Based on the forgoing, the Board finds that the May 2012 VA opinion is not adequate as it is not based on an accurate factual premise.

An additional VA opinion was obtained in April 2013.  The VA reviewer indicated the Veteran's claim's file, including his service treatment records, was reviewed.  The reviewer opined that the Veteran's kidney condition was less likely than not incurred in or caused by service.  The reviewer discussed the Veteran's elevated 1981 creatine phosphokinase (CPK) test in service, but did not discuss the Veteran's NSAID use or the Veteran's contention that he had rhabdomyolysis in service that caused his current kidney condition.

A December 2010 VA treatment note states that the Veteran has a history of chronic kidney disease secondary to acute tubular necrosis (ATN) in 2007, plus underlying chronic kidney disease possibly associated with NSAID use.  A December 2012 VA treatment note notes that the Veteran has a "remote h/o AKI 2/2 ? rhabdo 30 yrs ago, CKD 3 2/2 ATN and NSAID use." 

In a January 2013 statement the Veteran stated that he showed his VA doctor his service treatment records showing his in-service elevated creatine reading as well as a June 1981 physical examination that noted that the Veteran had leg cramping due to muscle enzyme deficiency.  The Veteran argued those records showed evidence of rhabdomyolysis in service, and rhabdomyolysis affects the kidneys.  The Veteran submitted medical information from the Internet discussing the effect on the kidneys of rhabdomyolysis and that fatigue and muscle cramps are both symptoms of chronic kidney failure.  

At his Board hearing the Veteran testified that in service in May 1981 he sought medical treatment for fatigue, at which time his creatine level was tested and shown to be elevated.  He reported that by the time he left service in 1985 he was experiencing flank pain and some problems with urination.

As no medical opinion has been obtained discussing all of the relevant evidence and theories of service connection, a remand is required to obtain an adequate opinion as to whether the Veteran's current kidney disease was incurred in or caused by service, to include as secondary to his use of NSAIDs.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4)(2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also, in November 2015 the Veteran filed a VA Form 21-0958 expressing disagreement with the AOJ's August 2015 denial of service connection for transient ischemic attack/stroke and the effective date and disability rating established for the grant of service connection for coronary artery disease with atherosclerotic heart disease and myocardial infarction.  No SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200 , 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305 (2016).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Statement of the Case concerning his claims for service connection for transient ischemic attack/stroke and an earlier effective date and higher disability rating for service connection for coronary artery disease with atherosclerotic heart disease and myocardial infarction.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

2. Obtain a VA medical opinion as to the etiology of the Veteran's current kidney condition.  The claims file and a copy of this remand should be provided to the examiner.  After reviewing the record, the following opinions should be offered, with a complete rationale given for all opinions expressed:

a) Is it at least as likely as not that the Veteran's current kidney condition onset in service?

b) Is it at least as likely as not that the Veteran's current kidney condition was caused by service, to include as due to an enzyme deficiency during service?

c) Is it at least as likely as not that the Veteran's current kidney condition was caused by his use of NSAIDS either in service or after service as used to treat his service-connected disabilities?

The examiner must discuss the Veteran's service treatment records, including the 1981 elevated creatine reading; the notation of muscle cramps due to an enzyme deficiency; the Veteran's testimony regarding fatigue, flank pain, and urination problems in service; and his use of NSAIDs.  The examiner should also discuss the Veteran's use of NSAIDs after service and the December 2010 and 2012 VA treatment records discussing the etiology of the Veteran's kidney problems.

3. After completion of the above step, readjudicate the Veteran's claim for service connection for chronic kidney disease in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

